[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]SUPPLEMENTAL MEMORANDUM OF DECISION
On May 3, 1994, this court issued a memorandum of decision relating to intervention pursuant to General Statutes § 31-293. As pointed out in that decision, the plaintiff, Greenwich Hotel Limited Partnership d/b/a Hyatt Regency Hotel (Greenwich Hotel), a hotel in Old Greenwich, employed John McCarthy as a waiter. McCarthy was injured on April 17, 1989, when an elevator maintained by the defendants, Schindler Corporation, Schindler Elevator Corporation and Westinghouse Electric Corporation, malfunctioned. The plaintiff paid workers' compensation benefits to McCarthy, who subsequently intervened in this action as a co-plaintiff pursuant to General Statutes § 31-293. Also intervening in plaintiff's action against the defendants was the Treasurer of the State of Connecticut, as Custodian of the Second Injury Fund (Treasurer), General Statutes § 31-254.
The court denied the Treasurer's motion to intervene as a co-plaintiff a second time because his previous intervention had been terminated by a Practice Book § 251 dormancy dismissal, and the Treasurer had not moved to open or set aside the judgment of dismissal within the requisite time period. McCarthy's motion to set aside a dormancy dismissal entered CT Page 8868 against him was also denied for the same reason.
At a short or motion calendar session held by this court on May 23, 1994, both the Treasurer and McCarthy asked this court to "reconsider" its May 3, 1994 decision and permit them to again intervene in the plaintiff Greenwich Hotel's action against the defendants. These motions were numbered 145, 156, 157 and 158. The Treasurer's and McCarthy's arguments have been reconsidered. The court believes its May 3, 1994 decision was correct, and therefore denies the Treasurer's and McCarthy's motions to intervene a second time in the plaintiffs action for the reasons stated in that decision.
Dated at Stamford, Connecticut, this 2nd day of September, 1994.
William B. Lewis, Judge